                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESUS TORRES,                                       Case No. 4:18-cv-07415-KAW
                                   8                    Plaintiff,                           ORDER TO SHOW CAUSE; ORDER
                                                                                             CONTINUING HEARING ON
                                   9             v.                                          MOTION; ORDER CONTINUING
                                                                                             CASE MANAGEMENT CONFERENCE
                                  10     SAN FRANCISCO HUMAN SERVICES
                                         AGENCY, et al.,                                     Re: Dkt. No. 14
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jesus Torres, proceeding pro se, filed this lawsuit alleging civil rights violations in

                                  14   connection with the termination of the benefits he was receiving from the City and County of San

                                  15   Francisco’s County Adult Assistance Program (“CAAP Program”).

                                  16          On March 1, 2019, Defendants filed a motion for judgment on the pleadings. (Dkt. No.

                                  17   14.) Plaintiff’s opposition was due on March 18, 2019. To date, Plaintiff has not filed an

                                  18   opposition.

                                  19          Accordingly, by no later than April 12, 2019, the Court orders Plaintiff to (1) file a

                                  20   response to this order to show cause and explain why his case should not be dismissed for failure

                                  21   to prosecute, and (2) file an opposition to the motion for judgment on the pleadings. The response

                                  22   to this order to show cause and the opposition should be filed as separate documents. To aid in his

                                  23   compliance with this order, Plaintiff may wish to contact the Federal Pro Bono Project’s Help

                                  24   Desk—a free service for pro se litigants— by calling (415) 782-8982 to make an appointment to

                                  25   obtain legal assistance from a licensed attorney.

                                  26          Failure to timely respond to this order to show cause may result in the dismissal of this

                                  27   action for failure to prosecute. See Judge Westmore’s General Standing Order ¶ 22 (“The failure

                                  28   of the opposing party to file a memorandum of points and authorities in opposition to any motion
                                   1   shall constitute consent to the granting of the motion”).

                                   2          Should Plaintiff timely file his opposition, Defendants are permitted to file their reply on or

                                   3   before April 19, 2019.

                                   4          Additionally, the May 2, 2018 hearing on the motion for judgment on the pleadings is

                                   5   continued to May 16, 2019 at U.S. District Court, 1301 Clay Street, Oakland, California at 1:30

                                   6   p.m. in Courtroom 4.

                                   7          Lastly, the case management conference scheduled for April 9, 2019 is continued to July

                                   8   30, 2019 at U.S. District Court, 1301 Clay Street, Oakland, California at 1:30 p.m. in Courtroom

                                   9   4. Case management statements are due on or before July 23, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 25, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
